DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/5/2020.  These drawings are acceptable.

Election/Restriction
This application contains claims directed to the following patentably distinct species; claims 1-9, directed to a ventricular assist device defined by its circumference; claims 10-14, directed at a ventricular assist device with a particular bushing; and claims 15-17, a ventricular assist device defined by the ratio of its impeller. The species are independent or distinct because they each have limitations that are not repeated in the independent claims of the other two species, and are not necessarily used together in the same device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the different scopes of the claims in the different species require separate fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Marcus Simon on 12/16/2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Reasons for Allowance
This application is in condition for allowance except for the presence of claims 10-17 directed to species non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.
The following is an examiner’s statement of reasons for allowance and relevant prior art to be made of record: 
Claims 1-9 are allowed.
Bredenbreuker et al. (US Patent Application Publication 2014/0255176), hereinafter Bredenbreuker, discloses an apparatus comprising: a left-ventricular assist device (Bredenbreuker, Figure 1; ¶[0074-76]) configured to assist left-ventricular 
Other relevant prior art includes Pfeffer et al. (US Patent Application Publication 2019/0093769), hereinafter Pfeffer. Pfeffer discloses a left-ventricular assist device (Pfeffer, Fig. 8) comprising a frame (3.1.6) with a covering (Pfeffer, Fig. 2, 3.1.8) at the inside ("inner lining" as in present claim 1) or at the outside ("tube" as in claim 1) (see paragraph 70). The frame (3.1.6) defines a plurality of cells (Pfeffer, Figure 8; see also "apertures" 3.1.7 in Figure 9). In a non-radially-constrained configuration, the frame (3.1.6) comprises a generally cylindrical portion ("pump section" 3.1.3) for an impeller (3.2: see figure 2). At a location at which a span of the impeller is at its maximum, the impeller is disposed within the cylindrical portion (3.1.3) of the frame (3.1.6), such that a gap (G: see figure 5A) between an outer edge of the impeller (3.2) and the interior of the cylindrical portion (3.1 .3) is less than 1 mm (Pfeffer, ¶[0095]). The impeller is stabilized with respect to the frame (see paragraphs 82, 93 and 176). Although it is mentioned in Pfeffer see paragraph 68) that the cells at the cylindrical portion (3.1.3) are "small" (Pfeffer, Fig. 9, ¶[0068], "small rhombuses" 3.1.7.1), no cell size is specified. Moreover, the left-ventricular assist device does not comprise a covering (3.1.8) on the inside and the outside ("tube" as in claim 1) of the frame (3.1.6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792